09-4477-cv
     Wyly v. Computer Associates International, Inc.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19 th day of July, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                DENNY CHIN,
 9                              Circuit Judge. *
10
11       - - - - - - - - - - - - - - - - - - - -X
12       SAM WYLY, RANGER GOVERNANCE, LTD.,
13                Plaintiffs-Appellants,
14
15                    -v.-                                               09-4477-cv
16
17       COMPUTER ASSOCIATES INTERNATIONAL,
18       INC., STERLING SOFTWARE, INC.,
19                Defendants-Appellees.
20       - - - - - - - - - - - - - - - - - - - -X
21

                *
               The Honorable Richard C. Wesley, originally a member
         of the panel, did not participate in consideration of this
         appeal. The two remaining members of the panel, who are in
         agreement, have determined the matter. See 28 U.S.C. §
         46(d); 2d Cir. I.O.P. E; United States v. Desimone, 140 F.3d
         457 (2d Cir. 1998).

                                                  1
 1   FOR APPELLANTS:            Robert Gifford (Luke A. McGrath,
 2                              William A. Brewer III on the
 3                              brief), Bickel & Brewer, New
 4                              York, NY.
 5
 6   FOR APPELLEES:             Robert J. Giuffra, Jr. (Tracy
 7                              Richelle High, William B.
 8                              Monahan, Thomas W. Walsh on the
 9                              brief), Sullivan & Cromwell LLP,
10                              New York, NY.
11
12        Appeal from a judgment of the United States District
13   Court for the Eastern District of New York (Platt, J.).
14
15        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
16   AND DECREED that the judgment of the district court be
17   AFFIRMED. We assume the parties’ familiarity with the
18   underlying facts, the procedural history, and the issues
19   presented for review.
20
21        For substantially the reasons adopted by the district
22   court, we reject appellants’ claims for legal fees,
23   fraudulent inducement, and declaratory relief. See Wyly v.
24   CA, Inc., No. 05-CV-4430, 2009 U.S. Dist. LEXIS 90064
25   (E.D.N.Y. Sept. 29, 2009) (citing the Report and
26   Recommendation of Magistrate Judge Boyle, see Wyly v. CA,
27   Inc., No. 05-CV-4430, 2009 U.S. Dist. LEXIS 90037 (E.D.N.Y.
28   Sept. 2, 2009)).
29
30        Appellants note that the district court signed an order
31   adopting the Report and Recommendation of the magistrate
32   judge on the same day that appellants filed their timely
33   objections to it, and argue therefore that the district
34   court could not have conducted a proper de novo review. See
35   Fed. R. Civ. P. 72(b). The inference is debatable.
36   Moreover, we note that the district court filed the order
37   granting appellee’s motion for summary judgment eleven days
38   after the objections were filed. This period was more than
39   sufficient for de novo review.
40
41        Finding no merit in appellants’ remaining arguments, we
42   hereby AFFIRM the judgment of the district court.
43
44
45                              FOR THE COURT:
46                              CATHERINE O’HAGAN WOLFE, CLERK
47
48



                                  2